Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish et al. (9,737,400).
Regarding claim 1, Fish et al. discloses a prosthetic valve, comprising: a body (730, Fig. 8d) comprising a first end (as shown in Fig. A, derived from Fig. 8d), a second end (as shown in Fig. A), an outer surface (761 and 771, Fig. 7i), and an annular region (711 and 721, Fig. 7h), and defining a longitudinal axis, the body (730) comprising three tubular members (730a-c), which are considered tubular as the top and middle segment of each members a hollow round shape when open (Fig. 9e), aligned with the longitudinal axis; wherein each tubular member (730a-c) being fixedly attached to an adjacent tubular member along an adjoining exterior surface (as shown in Fig. A) in a direction along the longitudinal axis such that portions of the exterior surface of the adjoined tubular members circumferentially form a wall of the body (col. 21, lines 37-43; Fig. 8d); wherein each tubular member being fixedly closed at the second end (col. 26, lines 36-41; Fig. 7i), the luminal surface (719 and 729) of each tubular member (730a-c) defining a top surface of a leaflet (720, Fig. 7f), wherein the portions (711 and 721) of the exterior surface at the first end (as shown in Fig. A) of the adjoined tubular members (730a-c) that do not form the wall of the body define commissures (762, 772), wherein each leaflet comprises a commissure region (716 and 726, Fig. 7h) that is seamlessly continuous with an annulus region (as shown in Fig. A), as the commissure region (716 and 726) and annulus region are formed from the same component (Fig. 7a) and do not require additional components to be attached (Figs. 7a and 9e).

    PNG
    media_image1.png
    538
    743
    media_image1.png
    Greyscale

Regarding claim 3, Fish et al. discloses the prosthetic valve of claim 1, wherein each leaflet (720) is integral with the annular region (711 and 721) of the body (Fig. 7c).
Regarding claim 4, Fish et al. discloses the prosthetic valve of claim 2, wherein the commissure region (716 and 726, Fig. 7h) and the annulus region (as shown in Fig. A) of each leaflet is contiguous (Fig. 7b).
Regarding claim 5, Fish et al. discloses the prosthetic valve of claim 1, wherein each leaflet (720) and corresponding annular region (711 and 721) of the body are formed by each tubular member (Fig. 8d).

Regarding claim 6, Fish et al. discloses a prosthetic valve, comprising a body (730) comprising at least two adjoined tubular members (730a-c), which are considered tubular as the top and middle segment of each members a hollow round shape when open (Fig. 9e), sealed at one end (703; col. 26, lines 36-41; Fig. 7i), wherein each sealed tubular (730a-c) member forms a leaflet, wherein each leaflet comprises a commissure region (716 and 726, Fig. 7h) that is seamlessly continuous with an annulus region, as the commissure region (716 and 726) and annulus region are formed from the same component (Fig. 7a) and do not require additional components to be attached (Figs. 7a and 9e).

Regarding claim 7, Fish et al. discloses a prosthetic valve, comprising: a body (730) defining a longitudinal axis; the body (730) comprising three leaflets (720, Fig. 7f), each leaflet (720) being defined by a tubular members (730a-c), which are considered tubular as the top and middle segment of each members a hollow round shape when open (Fig. 9e), aligned with the longitudinal axis the tubular member comprising a first end (711 and 721, Fig. 7d), a second end (703, Fig. 7i), exterior surface (as shown in Fig. A), and a luminal surface (as shown in Fig. A); the first end (711 and 721) of the tubular member being open and the second end (703) of the tubular member being closed col. 26, lines 36-41; Fig. 7i) such that the luminal surface (as shown in Fig. A) of the tubular member forms a top surface of a leaflet (720, Fig. 7f), wherein each leaflet comprises a commissure region (716 and 726, Fig. 7h) that is seamlessly continuous with an annulus region, as the commissure region (716 and 726) and annulus region are formed from the same component (Fig. 7a) and do not require additional components to be attached (Figs. 7a and 9e). 
Regarding claim 8, Fish et al. discloses the prosthetic valve of claim 1. Additionally, Fish et al. discloses that the valve may be constructed with two tubular members (730a-c; “integrated cusp and leaflet folded structures,” col. 4, lines 32-33), and therefore can comprise two tubular members.
Regarding claim 9, Fish et al. discloses the prosthetic valve of claim 1, comprising three tubular members (730a-c, Fig. 8d).
Regarding claim 10, Fish et al. discloses the prosthetic valve of claim 1. Additionally, Fish et al. discloses that the valve may be constructed with two tubular members (730a-c; “integrated cusp and leaflet folded structures,” col. 4, lines 32-33), and therefore can be a bi- leaflet valve.
Regarding claim 11, Fish et al. discloses the prosthetic valve of claim 1, wherein the valve is a tri- leaflet valve (Fig. 8d).
Regarding claim 12, Fish et al. discloses the prosthetic valve of claim 1, wherein the prosthetic valve is an aortic valve (col. 12, lines 37-43).

Regarding claim 14, Fish et al. discloses a method of making a prosthetic valve, comprising: providing three tubular members (730a-c), each of the tubular members (730a-c) comprising a tubular member first end (711 and 721, Fig. 7d), a tubular member second end (703, Fig. 7a), an exterior surface (as shown in Fig. A), and a luminal surface (as shown in Fig. A) and defining a tubular member longitudinal axis; aligning the thee tubular members (730a-c) along the tubular member longitudinal axis (col. 27, lines 27-30); attaching adjacent tubular members along an adjoining exterior surface in a direction along the tubular member longitudinal axis to form a body (col. 21, lines 37-43), the body (730) comprising a body first end (as shown in Fig. A), a body second end (as shown in Fig. A), an outer surface (761 and 771, Fig. 7i), and an annular region (711 and 721, Fig. 7h), and defining a body longitudinal axis, wherein portions of the exterior surface of the adjoined tubular members circumferentially form a wall of the body (col. 21, lines 37-43; Fig. 8d); and closing each tubular member at the tubular member second end (col. 26, lines 36-41; Fig. 7i), such that the luminal surface (719 and 729) of each tubular member (730a-c) defines a top surface of a leaflet (720, Fig. 7f), wherein the portions (711 and 721) of the exterior surface at the first end (as shown in Fig. A) of the adjoined tubular members (730a-c) that do not form the wall of the body define commissures (762, 772), wherein each leaflet comprises a commissure region (716 and 726, Fig. 7h) that is seamlessly continuous with an annulus region, as the commissure region (716 and 726) and annulus region are formed from the same component (Fig. 7a) and do not require additional components to be attached (Figs. 7a and 9e).
Regarding claim 15, Fish et al. discloses the method of claim 14, wherein at least one of the tubular members (730a-c) is a native tissue tubular member, a biologically-engineered tubular member, or a synthetic tubular member.
Regarding claim 16, Fish et al. discloses the method of claim 14, wherein the body comprises at least one synthetic tubular member (col. 11, lines 41-49).
Regarding claim 17, Fish et al. discloses the method of claim 14, wherein the attaching is with stitches (“suturing,” col. 21, lines 37-43).
Regarding claim 18, Fish et al. discloses the method of claim 14, wherein the closing is with stitches (“suturing,” col. 23, lines 42-51).
Regarding claim 19, Fish et al. discloses the method of claim 14. Additionally, Fish et al. discloses that the valve may be constructed with two tubular members (730a-c; “integrated cusp and leaflet folded structures,” col. 4, lines 32-33), and therefore can comprise two tubular members.
Regarding claim 20, Fish et al. discloses the method of claim 14, comprising three tubular members (730a-c, Fig. 8d).
Regarding claim 21, Fish et al. discloses the method of claim 14. Additionally, Fish et al. discloses that the valve may be constructed with two tubular members (730a-c; “integrated cusp and leaflet folded structures,” col. 4, lines 32-33), and therefore can be a bi- leaflet valve.
Regarding claim 22, Fish et al. discloses the method of claim 14, wherein the valve is a tri-leaflet valve (Fig. 8d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774